     Case 2:17-cr-00661-DMG Document 1032 Filed 04/21/21 Page 1 of 4 Page ID #:19706



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
 4    Deputy Chief, Major Frauds Section
      CATHY J. OSTILLER (Cal. Bar No. 174582)
 5    Senior Litigation Counsel
      ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 6    Assistant United States Attorneys
      Major Frauds Section
 7         1100 United States Courthouse
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-0526/6159/2435
 9         Facsimile: (213) 894-6269
           E-mail:    Kristen.Williams@usdoj.gov
10                    Cathy.Ostiller@usdoj.gov
                      Alex.Wyman@usdoj.gov
11
      Attorneys for Plaintiff
12    UNITED STATES OF AMERICA

13
                               UNITED STATES DISTRICT COURT
14
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
      UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG
16
                 Plaintiff,                    GOVERNMENT’S FIFTEENTH STATUS
17                                             REPORT
                       v.
18                                             Hearing Date: April 28, 2021
      JULIAN OMIDI,                            Hearing Time: 11:00AM
19      aka “Combiz Omidi,”                    Location:     Courtroom of the
        aka “Combiz Julian Omidi,”                           Hon. Dolly M. Gee
20      aka “Kambiz Omidi,”
        aka “Kambiz Beniamia Omidi,”
21      aka “Ben Omidi,”
      SURGERY CENTER MANAGEMENT, LLC,
22    and
      MIRALI ZARRABI, M.D.,
23      aka “Mirali Akba Ghandchi
             Zarrabi,”
24      aka “M.A. Ghandchi Zarrabi,”

25               Defendants.

26

27          Plaintiff United States of America, by and through its counsel
28    of record, the Acting United States Attorney for the Central District
     Case 2:17-cr-00661-DMG Document 1032 Filed 04/21/21 Page 2 of 4 Page ID #:19707



 1    of California and Assistant United States Attorneys Kristen A.

 2    Williams, Cathy J. Ostiller, and Alexander C.K. Wyman, hereby files

 3    its Fifteenth Status Report.

 4          This Fifteenth Status Report is based upon the files and records

 5    in this case and such further evidence and argument as the Court may

 6    permit.

 7     Dated: April 21, 2021                Respectfully submitted,

 8                                          TRACY L. WILKISON
                                            Acting United States Attorney
 9
                                            BRANDON D. FOX
10                                          Assistant United States Attorney
                                            Chief, Criminal Division
11

12                                                /s/
                                            KRISTEN A. WILLIAMS
13                                          CATHY J. OSTILLER
                                            ALEXANDER C.K. WYMAN
14                                          Assistant United States Attorneys
15                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:17-cr-00661-DMG Document 1032 Filed 04/21/21 Page 3 of 4 Page ID #:19708



 1                               FIFTEENTH STATUS REPORT

 2    I.    Defendants

 3          Defendants Julian Omidi (“OMIDI”) and Mirali Zarrabi (“ZARRABI”)

 4    remain on bond.

 5          OMIDI currently has six retained counsel appearing on the docket

 6    on his behalf:     attorneys Michael Schachter, Randall Jackson, Casey

 7    Donnelly, and Simona Agnolucci of Willkie Farr and Gallagher LLP, and

 8    Bruce and Edmund Searby of Searby LLP (specially appearing for the

 9    limited purpose of handling pretrial motions).          Thomas O’Brien, Ivy

10    Wang, Nathan Brown, David Carroll, and Jennie Wang VonCannon remain

11    counsel of record for ZARRABI, while Michael Devereux remains counsel

12    for corporate defendant Surgery Center Management, LLC (“SCM”).

13          The case against corporate defendant Independent Medical

14    Services, Inc. (“IMS”) remains severed and stayed.           (Dkt. 519.)

15    II.   Status of Case

16          Trial is scheduled for September 21, 2021, with a final pretrial

17    conference on September 13, 2021, at 11:00AM.          (Dkt. 1008, 1020.)

18    OMIDI, ZARRABI, and SCM remain joined for trial.

19          A.    Interlocutory Appeals

20          OMIDI and SCM have both filed interlocutory appeals (CA 21-

21    50020; CA 21-50023) concerning the Court’s recent Court’s Order Re

22    Defendant Julian Omidi’s Motion Requesting Judicial Findings on Joint

23    Defense Privilege Issues (Dkt. 943) (“JDA Order”).           The appellants’

24    opening briefs are currently due on May 5, 2021, and May 10, 2021,

25    respectively.     On March 5, 2021, the government filed motions to

26    dismiss both appeals for lack of jurisdiction.          (CA 21-50020, Dkt. 3;

27    CA 21-50023, Dkt. 3).      Those motions to dismiss have been fully

28    briefed and remain pending.

                                              3
     Case 2:17-cr-00661-DMG Document 1032 Filed 04/21/21 Page 4 of 4 Page ID #:19709



 1          On March 10, 2021, IMS filed an untimely notice of appeal from

 2    the Court’s JDA Order, seeking to join OMIDI’s interlocutory appeal.

 3    (Dkt. 990.)    That matter was docketed as a separate appeal (CA 21-

 4    50051), but IMS has voluntarily dismissed the appeal.

 5          B.    Discovery/Special Master

 6          The government has continued to respond to defense requests and

 7    inquiries regarding discovery previously produced by the government.

 8    In the status report filed on April 6, 2021, the government set forth

 9    the parties’ positions regarding appointment of a special master to

10    resolve discovery issues.       (Dkt. 1013.)    The government remains

11    opposed to this appointment at this time.

12          C.    OMIDI’s Motion to Dismiss

13          OMIDI filed a motion to dismiss on April 15, 2021. (Dkt. 1026.)

14    The Court has denied this motion without prejudice in light of

15    OMIDI’s counsel’s failure to meet and confer prior to filing the

16    motion.    (Dkt. 1029.)

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
